IN THE SUPREME COURT OF THE STATE OF NEVADA


                     JUSTIN D. PORTER,                                       No. 84480
                                                Appellant,
                                    vs.
                     TEIE STATE OF NEVADA,                                        FILED
                                        Respondent.
                                                                                  APR 2 9 2022
                                                                                EUTABETN A. BROWN
                                                                             C1.ERK9fAUPREME COURT
                                                                             BY
                                                                                   DEPUTRK

                                             ORDER DISMISSING APPEAL

                                    This is a pro se appeal from an order denying a "motion for
                    appointment of counsel." Eighth Judicial District Court, Clark County;
                    Michael Villani, Judge.
                                    Because no statute or court rule permits an appeal from this
                    order, we lack jurisdiction. Castillo v. State, 106 Nev. 349, 352, 792 P.2d
                    1133, 1135 (1990). Accordingly, we
                                    ORDER this appeal DISMISSED.




                                                Parraguirre


                          /4.1Ze/AXAD
                          1                                                                 ,   J.
                    Silver                                       Pickering




                    cc:       Hon. Michael Villani, District Judge
                              Justin D. Porter
                              Attorney General/Carson City
                              Clark County District Attorney
SupREmE Couar                 Eighth District Court Clerk
       OF
    NEVADA


(0.1 1947A cOabst
                                                                                          c%7--1370g